       Case 2:20-cv-01143-DLR Document 60 Filed 06/26/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona Democratic Party, et al.,                 No. CV-20-01143-PHX-DLR
10                 Plaintiffs,                         ORDER
11   v.
12   Katie Hobbs, et al.,
13                 Defendants.
14
15
16         At issue is the Republican National Committee, the Arizona Republican Party, and

17   Donald J. Trump for President, Inc.’s (“Movants”) Motion to Intervene.1 (Doc. 35.)
18   Having reviewed the motion and Plaintiffs’ response in opposition (Doc. 59), the Court

19   will grant the motion under Federal Rule of Civil Procedure 24(b).

20         Rule 24 provides for intervention permissively and as-of-right. Under Rule 24(a),
21   the Court must allow an applicant to intervene if four requirements are met:
22                (1) the applicant must timely move to intervene; (2) the
                  applicant must have a significantly protectable interest relating
23                to the property or transaction that is the subject of the action;
                  (3) the applicant must be situated such that the disposition of
24                the action may impair or impede the party’s ability to protect
                  that interest; and (4) the applicant’s interest must not be
25                adequately represented by existing parties.
26
     Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003). If an applicant does not meet
27
28         1
              The Court will excuse Movants’ failure to file a proposed responsive pleading, as
     ordinarily required by Federal Rule of Civil procedure 26(c), given the time constraints.
       Case 2:20-cv-01143-DLR Document 60 Filed 06/26/20 Page 2 of 3



 1   the requirements for intervention as-of-right, the Court nonetheless may permit
 2   intervention to anyone who “has a claim or defense that shares with the main action a
 3   common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Unlike Rule 24(a),
 4   subsection (b) “does not require a showing of inadequacy of representation.” Groves v.
 5   Ins. Co. of N. Am., 433 F. Supp. 877, 888 (E.D. Pa. 1977). Rather, “[i]n exercising its
 6   discretion, the court must consider whether the intervention will unduly delay or prejudice
 7   the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).
 8          The Court need not address whether Movants qualify for intervention as-of-right
 9   because permissive intervention is appropriate. Plaintiffs do not argue that Movants have
10   no claim or defense that shares common issues of law and fact with the main action. They
11   instead are concerned that Movants’ presence will needlessly complicate the case,
12   particularly by introducing redundant briefing and potentially delaying adjudication of the
13   merits. Plaintiffs’ concerns are misguided. Movants avow that they will adhere to
14   whatever case management schedule the Court issues, and Movants participated in the June
15   23, 2020 scheduling conference, so they are well aware of the strict limitations the Court
16   has imposed to avoid redundant briefing and delay. Specifically, paragraph 6 of the
17   Scheduling Order designates Secretary Hobbs and the State as the representatives
18   responsible for coordinating the defense for all Defendants, and explicitly states: “If any
19   other party believes its interests are not adequately represented by Plaintiffs, Secretary
20   Hobbs, or the State, and that an issue affecting it has not been raised or briefed, it may
21   move for leave to file its own response to the preliminary injunction motion and shall
22   concurrently lodge the proposed response by no later than August 5, 2020. Such a response
23   shall not repeat any argument already raised.” (Doc. 39 at 3 (first emphasis added).)
24   Accordingly, although the Court will permit Movants to intervene, they cannot file a
25   response without leave of Court, any proposed response must not repeat any argument
26   already raised, and any motion seeking leave to file a response will need to explain how
27   the briefing submitted by Secretary Hobbs and the State does not adequately address the
28   issue or issues affecting Movants. Because the Court already has taken measures to ensure


                                                 -2-
       Case 2:20-cv-01143-DLR Document 60 Filed 06/26/20 Page 3 of 3



 1   that this case stays on schedule and that parties do not submit redundant briefs, Movants’
 2   presence is unlikely to delay adjudication of this matter. Indeed, the Court is committed to
 3   resolving this case before early ballots are mailed in October.
 4          Moreover, given the importance of the issues Plaintiffs raise, the Court will benefit
 5   from hearing all perspectives. The Court is reluctant, at this early stage, to conclude that
 6   Movants will have nothing relevant to contribute to the merits and prefers to err on the side
 7   of more information, not less.
 8          IT IS ORDERED that Movants’ Motion to Intervene (Doc. 35) is GRANTED
 9   pursuant to Fed. R. Civ. P. 24(b). In accordance with paragraph 2 of the Scheduling Order,
10   Movants shall timely file an answer to the complaint, and the filing of an answer will not
11   be deemed a waiver of a defense under Federal Rule of Civil Procedure 12(b)(1) or (6).
12   Such defenses, if applicable, may be raised in a proposed response to Plaintiffs’ motion for
13   preliminary injunction, provided that the defense has been pled in the answer. Movants
14   are bound by the terms of the Scheduling Order, including the fourth and fifth sentences of
15   paragraph 6.
16          Dated this 26th day of June, 2020.
17
18
19
20
                                                   Douglas L. Rayes
21                                                 United States District Judge
22
23
24
25
26
27
28


                                                 -3-
